NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

             JOSE RAMIREZ GARCIA,
                Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2015-5099
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:15-cv-00407-JFM, Senior Judge James F.
Merow.
                 ______________________

               Decided: October 8, 2015
               ______________________

   JOSE RAMIREZ GARCIA, Philipsburg, PA, pro se.

    ERIN MURDOCK-PARK, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represent-
ed by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
SCOTT D. AUSTIN.
                 ______________________
2                                              GARCIA   v. US



     Before NEWMAN, CLEVENGER, and O’MALLEY, Circuit
                      Judges.
PER CURIAM.
    Appellant Jose Ramirez Garcia appeals the April 28,
2015 decision of the United States Court of Federal
Claims dismissing his complaint for lack of subject matter
jurisdiction. For the below reasons, we affirm.
                      BACKGROUND
    After a jury trial in the United States District Court
for the Southern District of Iowa, Garcia was convicted of
various drug related offenses in April of 2005. United
States v. Jose Ramirez Garcia, No. 4:04-cr-214, Dkt. No.
79 (S.D. Iowa Apr. 5, 2004), aff’d, 441 F.3d 597 (8th Cir.
2006). The district court then sentenced Garcia to 15
years imprisonment. Id. Garcia thereafter moved to set
aside his sentence under 28 U.S.C. § 2255 and the district
court denied those motions. Id. Having exhausted his
right to seek further relief under § 2255 without the prior
permission of the United States Court of Appeals for the
Eighth Circuit, Garcia sought such permission in two
separate petitions, which the circuit court denied. Jose
Ramirez Garcia v. United States, No. 14-3343 (8th Cir.
Mar. 10, 2015).
    On April 17, 2015, Garcia filed a complaint in the
Court of Federal Claims, arguing that the Eighth Circuit’s
March 2015 denial of his application for permission to file
successive § 2255 motions was improper, that Garcia was
actually innocent, and that the district court erred in
sentencing him to fifteen years imprisonment. Jose
Ramirez Garcia v. United States, No. 15-cv-407, Dkt. No.
1 (Ct. Fed. Claims Apr. 17, 2015). The Court of Federal
Claims sua sponte dismissed Garcia’s complaint for lack of
subject matter jurisdiction. Jose Ramirez Garcia v.
United States, No. 15-cv-407, Dkt. No. 4 (Ct. Fed. Claims
Apr. 28, 2015).
GARCIA   v. US                                           3



    Garcia appeals the judgment of the Court of Federal
Claims. We have jurisdiction pursuant to 28 U.S.C.
§ 1295(a)(3).
                  STANDARD OF REVIEW
    We review de novo the Court of Federal Claims’ dis-
missal of a complaint for lack of subject-matter jurisdic-
tion. Waltner v. United States, 679 F.3d 1329, 1332 (Fed.
Cir. 2012). Our scope of appellate review is limited to the
record established in the proceedings before the trial
court. Sage Products, Inc. v. Devon Industries, Inc., 126
F.3d 1420, 1426 (Fed. Cir. 1997). Any arguments not
brought before the trial court are deemed waived. San
Carlos Apache Tribe v. United States, 639 F.3d 1346,
1354-55 (Fed. Cir. 2011).
                       DISCUSSION
    Garcia’s complaint before the Court of Federal Claims
pled dissatisfaction with the Eighth Circuit’s judgment.
Upon a review of Garcia’s claims, the Court of Federal
Claims determined that Garcia had not alleged any cause
of action over which the court has subject matter jurisdic-
tion. Accordingly, the court dismissed the complaint.
    The Court of Federal Claims is a court of limited ju-
risdiction. It is vested with jurisdiction under the Tucker
Act to adjudicate monetary claims against the United
States founded upon the Takings Clause of the United
States Constitution, Acts of Congress, regulations, or
contracts, and requires a money mandating act to confirm
jurisdiction. 28 U.S.C. § 1491(a)(1); United States v.
Mitchell, 463 U.S. 206, 215-218 (1983). The Court of
Federal Claims “has no jurisdiction to adjudicate any
claims whatsoever under the federal criminal code.”
Joshua v. United States, 17 F.3d 378, 379 (Fed. Cir. 1994).
It does not have jurisdiction to review the judgments of
the United States district courts or circuit courts.
Shinnecock Indian Nation v. United States, 782 F.3d
4                                               GARCIA   v. US



1345, 1353 (Fed. Cir. 2015). We thus find no error in the
Court of Federal Claims’ conclusions that it lacks jurisdic-
tion to review the judgments of the Eighth Circuit, and
that Garcia has failed to allege a cause of action over
which the court has subject matter jurisdiction.
                       CONCLUSION
    For the foregoing reasons, we affirm the judgment of
the Court of Federal Claims.
                       AFFIRMED